Citation Nr: 1730025	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  16-61 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for an acquired psychiatric disorder due to military sexual trauma (MST), to include PTSD and depression.

3. Entitlement to service connection for degenerative arthritis in the lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Kuczynski
INTRODUCTION

The Veteran served on active duty from February 1989 to March 1989 and June 1990 to October 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disorder due to MST and service connection for degenerative arthritis in the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In June 2012, the Veteran filed a claim for service connection for a psychiatric disorder as to include PTSD and/or depression as being due to MST.  Her claim was denied in a September 2013 rating decision.  The Veteran did not appeal that decision, nor did she submit new and material evidence within a year thereafter, and the decision became final.

2. Since the final denial in September 2013, the Veteran has submitted evidencewhich raises a reasonable possibility of substantiating her claim for service
connection for an acquired psychiatric disorder, to include PTSD with depression, due to MST.


CONCLUSIONS OF LAW

1. The September 2013 rating decision denying the claim of entitlement to service
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

2. New and material evidence has been received since the September 2013 decision
with regard to entitlement to service connection for cause of the Veteran's death; the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)
(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran asserts she experienced MST while on her military base during her period of active duty by a service medic.

In a rating decision dated September 2013, the Veteran's claim was denied for want of evidence of record to demonstrate that the stressor event occurred during service and contributed to the Veteran's PTSD.  The Veteran did not file a timely appeal, or submit new and material evidence within a year following this rating decision, thus the decision became final.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100.

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally
disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering
whether to reopen a claim, VA must assume the credibility of the aforementioned
evidence which supports the Appellant's claim as required by Justus v. Principi, 3
Vet. App. 510, 513 (1992) (in determining whether evidence is new and material,
"credibility" of newly presented evidence is to be presumed unless evidence is
inherently incredible or beyond competence of witness).

New evidence means existing evidence not previously submitted to agency decision
makers.  Material evidence means existing evidence that, by itself or when
considered with previous evidence of record, relates to an unestablished fact
necessary to substantiate the claim.  New and material evidence can be neither
cumulative nor redundant of the evidence of record at the time of the last prior final
denial of the claim sought to be reopened, and must raise a reasonable possibility of
substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when
evaluating the materiality of newly submitted evidence, the Board should not focus
solely on whether the evidence remedies the principal reason for denial in the last
prior decision, but rather should focus on whether the evidence, taken together,
could at least trigger the duty to assist.

At the time of the original denial, the evidence pertaining to the Veteran's stressor consisted only of her service personnel records and lay statements from the Veteran herself.  Since that time, additional information concerning a more precise date of the event from the Decision Review Officer (DRO) hearing transcript has been associated with the record.  Following a review, the most pertinent new evidence consists of the Veteran's own testimony in this September 2016 hearing transcript and the April 2017 appellant brief submitted on her behalf as an Informal Hearing Presentation.

Evidence now of record raises the issue of when the stressor event occurred.  As such, new and material evidence has been received sufficient to reopen this claim.  The issue of entitlement to service connection for cause of the Veteran's PTSD is addressed below.

In light of this result, a detailed discussion of VA's various duties to notify and
assist for purposes of reopening the case on this issue is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

New and material evidence has been received sufficient to reopen the claim forentitlement to service connection for an acquired psychiatric disorder, to include PTSD with depression, due to MST; the claim is reopened.


REMAND

While the Board regrets further delay, pursuant to the duty to assist, the Veteran's claims must be remanded for additional development.  

Regarding the claim for service connection for lumbar spine degenerative arthritis, the Veteran has submitted evidence that she has been treated and undergone testing for her symptoms.  Further, the Veteran contends that her military service consisted of lifting, squatting and turning that would put her in a precarious position that could possibly injure the back.  Additionally, she stated she used high pressured fire hoses and climbed inside tanks with rucksacks and heavy gear on in support of the cause of a lumbar spine disability.  However, the claims file is void of any medical statements opining as to the etiology of such disability.  Though there is a notation within a July 2008 medical record that her back pain is likely related to chronic pain disorder, a specific opinion is needed based on evidence, lay statements, and established medicine as to whether it is as likely as not that the Veteran has a disabling back condition which was incurred in or is otherwise related to her military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to obtain evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran's July 2015 and April 2016 claims for pension indicate that she receives monthly income from the Social Security Administration (SSA).  However, these records are not contained within her claims file for review.  In accordance with VA's duty to assist, the Veteran's service treatment records and all identified, relevant, and available post-service medical records, including VA treatment notes, SSA records, and private treatment notes, must be associated with the claims file, to the extent available, and reviewed in coming to a decision.  Alternatively, in the stead of locating such records, evidence of VA's attempts to obtain them must be associated with the claims file.  

Finally, the Board notes the Veteran has DD-214s documenting active duty in both 1989 as well as 1990, and she reports service in the Army National Guard between 2003 and 2006, which is consistent with the Veterans Information Solution (VIS) Information Report.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Board requests that the AOJ attempt to clarify the Veteran's active duty service dates by considering the report for information on the Personnel Information Exchange System (PIES), the VIS Information Report, the Veteran's DD-214s, and her testimony provided at the Decision Review Officer (DRO) hearing about her military service, and if needed, make appropriate requests for any further records.  

2. The AOJ should request, obtain, and associate with the Veteran's claims file any and all SSA records pertaining to the receipt of disability benefits.  

Otherwise, the AOJ should notify the Veteran of the inability to obtain records from the SSA, in accordance with 38 C.F.R. § 3.159 (e).

All written and electronic material produced by requested searches and the document(s) generated to request the search should be incorporated into the record. If records of routes, transportation, or manifests are not available for the relevant time period and location, the responding agency should advise VA if another agency may have such records.

3. The AOJ should make any necessary requests to verify the Veteran's stressor statements regarding MST, potentially including incident reports from the Veteran's military base in or around October 1990, or any other records that may exist to corroborate the Veteran's assertions in order for the event to qualify as a stressor.  This may also involve obtaining signed authorization and consent forms from the Veteran.  Corroboration may be through evidence from sources other than service records, including after-the-fact medical evidence and lay statements from friends and/or family members.  Patton v. West, 12 Vet. App. 272 (1999); Bradford v. Nicholson, 20 Vet. App. 200 (2006); Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

There is a heightened duty to notify the Veteran of the ability to submit secondary and/or behavioral evidence and of the time to respond.  VA must firstly notify a claimant that she may submit evidence other than service records to corroborate the account of an in-service assault and also suggest potential sources of evidence, including behavioral changes as credible supporting evidence of the stressor.  Secondly, VA must provide additional time to submit such evidence after receipt of this notice and, where appropriate, obtain such evidence.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  

4. After completing the foregoing development, the AOJ should refer the Veteran's claims file containing all the evidence including treatment records, her military personnel file, service records, lay statements, medical documentation, reports, and any other evidence associated with the claims file related to her PTSD and MST contention to a suitably qualified VA examiner for an examination.  

The August 2013 VA examination and assessment associated with the file are based off of the DSM-IV. The Secretary specified that DSM-5 will apply to all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014.  Under the regulatory changes, the DSM-5 applies and must be used.  Otherwise, the nature of the diagnoses for both PTSD and depression remain unclear by current standards as the VA rule was amended prior to the Veteran's claim to reopen in February 2015. 

An updated examination and opinion should be formulated using the DSM-5 and any new evidence such as the DRO hearing testimony and anything obtained in response to this Remand.  The VA examiner should also review the dates of events and service from the claims file and lay statements and accurately document findings to support the analysis.

5. The AOJ should refer the Veteran's claims file containing all medical records and test results to a suitably qualified VA examiner for an examination and clarifying opinion as to the nature and etiology of any current lumbar spine disorder.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's private treatment records, post-service medical records, and lay statements.  The examiner should specifically consider previous examinations and tests performed on the Veteran's back. 

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to either support or doubt the history provided by the Veteran, the examiner should so state with a fully reasoned explanation. 

The examiner is advised that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim.  Evidence of the current disability and a medically-sound basis for attributing that disability to service may serve as a basis for a grant of service connection for arthritis where there is credible evidence of a trauma due to an event occurring in service, post-service medical findings meeting the regulatory requirements for the presence of a current disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current disability of degenerative arthritis in her back manifested in service or is otherwise etiologically related to the Veteran's military service.
The examiner should also discuss medically known or theoretical causes of degenerative arthritis of the lumbar spine and distinguish this from how it may result from other causes, in determining the likelihood that any current disability was caused by the Veteran's time at the U.S. Coast Guard.  (Please note that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. The AOJ should review the examination report regarding the Veteran's back condition claim to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

6. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.

If the benefits sought are not granted, the Veteran and her representative should be furnished a new SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


